DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 21 June 2022 has been entered.

RESPONSE TO AMENDMENT
Claims 1-5 and 7-13 are pending in the application, claims 8-13 are withdrawn from consideration.  Claim 6 has been cancelled.
Amendments to the specification and the claim 1, filed on 21 June 2022, have been entered in the above-identified application.

Answers to Applicants' Arguments
Applicants' arguments in the response filed 21 June 2022, regarding the 35 U.S.C. §103 rejections made of record, have been fully considered but are deemed unpersuasive.
Applicants argue that even though Totani discloses an overlapping range of the thickness ratio limitation of the claimed invention, that because the thickness ratio is a numerical range that has the unique effect of optimizing impact resistance performance with respect to breaking or cracking from assembly or impact, it is distinguishes over the prior art of Totani.  The examiner respectfully disagrees.  In the instant case, applicants provide eight (8) examples (Table 1 of the instant specification), four of the examples (#3 to #6) have skin layer thickness values and garnish layer thickness values within the claimed ranges of 1.25 to 1.8 mm and 2.4 to 2.75 mm, respectively.  However, the examples fail to show sufficient evidence that the unexpected results are commensurate in scope with the claimed invention.  (There being no showing that when the thicknesses of both layers have their upper limits and when both layers have their lower limits that the claimed invention possesses the unexpected results.)  Furthermore, while the four comparative examples (#1, #2, #7, and #8) show that for thicknesses of the skin layer outside the claimed range and for thicknesses of the garnish layer within the claimed range (of which none have a thickness ratio within the claimed range), none are shown to provide the unexpected results.  There are, however, no comparative examples provided where the thickness of the skin layer is within the claimed range and the thickness of the garnish layer is outside the claimed range.  Additionally, there are provided no comparative examples in which at least one of the garnish or skin layer has a thickness within the claimed range and a thickness ratio within the claimed range.  As such, there is a lacking of a sufficient number tests both inside and outside the claimed range to show the criticality of the claimed range and if the results are in fact unexpected.  Furthermore, there is no showing that that the prior art of Totani would not be able to achieve the unexpected impact performance.
Therefore, in light of applicants arguments, it is the decision of the examiner that the 35 U.S.C. §103 rejections made of record over Ohno in view of Totani and Ohno in view of Totani and Ishitoya are still valid.

Claim Rejections - 35 USC § 103
Claims 1-4 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Ohno et al. (US 2019/0270415 A1) as applied to claim 1 above, and further in view of Totani et al. (US 5,779,262 A).
Regarding Claim 1:  Ohno discloses an automobile interior component (title) comprising a skin material (ref. #20) and a base member (ref. #10; which is considered equivalent to the claimed garnish layer") formed integrally by injection molding with the skin material surrounding the base member (figures 2, 4, 6 to 9, [0031], and [0039] of Ohno).  Ohno also discloses that the base member has a thickness larger than the thickness of the skin material layer (figures 2, 4, 6 to 9, [0033], and [0043] of Ohno).  Specifically, Ohno provides for --a vehicular interior material comprising: a skin layer; and a garnish layer positioned on a lower surface of the skin layer; wherein the skin layer surrounds a side wall of the garnish layer--.
Ohno fails to disclose that --the skin layer has a thickness of 1.25 - 1.8 mm and the garnish layer has a thickness of 2.4 - 2.75 mm; and wherein a ratio of the thickness of the skin layer to the thickness of the garnish layer is 0.45 to 0.75--.
Totani discloses an instrument panel (ref. #10) of a car interior (figure 1 and [Col. 2: li. 51-57] of Totani); wherein the instrument panel comprises a body portion (ref. #11; which is considered equivalent to the claimed "garnish layer") and a design sheet (ref. #17; which is considered equivalent to the claimed "skin layer") integrally molded onto a front face of the body portion, the design sheet comprising at least an outer skin layer (ref. #17a), a foaming layer (ref. #17b), and a barrier layer (ref. #17c) disposed on the body portion (figures 2, 3, and [Col. 3: li. 33-40] of Totani).  Totani also discloses a thin breakable portion or seam (ref. #14) is formed by recessing the back surface the body portion, and comprises a concave groove (ref. #14a) on the back surface of the seam and a non-continuous slit (ref. #14b) (figures 2, 3, [Col. 3: li. 6-11], and [Col. 4: li. 16-25] of Totani).  Totani further discloses that the thickness of the body portion ranges from about 2.5 to about 3.2 mm, and that the design sheet can have a thickness ranging from about 0.8 mm to about 6.2 mm ([Col. 4: li. 5-20] of Totani).
Totani discloses that the thickness of the garnish layer ("body portion", ref. #11) ranges from about 2.5 to about 3.2 mm, and that the skin layer ("design sheet", ref. #17) can have a thickness ranging from about 0.8 mm to about 6.2 mm ([Col. 4: li. 5-20] of Totani); which overlaps the presently claimed ranges of --skin layer has a thickness of 1.25 - 1.8 mm and the garnish layer has a thickness of 2.4 - 2.75 mm--.  Totani fails to disclose an anticipatory example or a range that is sufficiently specific to anticipate the claimed ranges.  However, it has been held that overlapping ranges are sufficient to establish prima facie obviousness.  Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to have selected from the overlapping portions of the ranges disclosed by Totani, because overlapping ranges have been held to establish prima facie obviousness.  See MPEP §2144.05.
Totani does not explicitly recite a ratio of the thickness of the skin layer to the thickness of the garnish layer.  However, given the ranges of the thicknesses of the skin layer and garnish layer (as disclosed above), a person of ordinary skill in the art at the time the invention was made could have calculated the thickness ratio to be from 0.25 [= (0.8 mm)/(3.2 mm)] to 2.48 [=(6.2 mm)/(2.5 mm)]; which overlaps the presently claimed range of --0.45 to 0.75--.  Totani fails to disclose an anticipatory example or a range that is sufficiently specific to anticipate the claimed ranges.  However, it has been held that overlapping ranges are sufficient to establish prima facie obviousness.  Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to have selected from the overlapping portions of the ranges disclosed by Totani, because overlapping ranges have been held to establish prima facie obviousness.  See MPEP §2144.05.
It would have been obvious to one of ordinary skill in the art at the time of the invention to have combined the body portion and design sheet of the instrument panel of Totani with the garnish layer and skin layer of the vehicular interior material disclosed by Ohno in order to have --the skin layer has a thickness of 1.25 - 1.8 mm and the garnish layer has a thickness of 2.4 - 2.75 mm; and wherein a ratio of the thickness of the skin layer to the thickness of the garnish layer is 0.45 to 0.75--.  One of ordinary skill in the art would have been motivated to have combined the body portion and design sheet of the instrument panel of Totani with the garnish layer and skin layer of the vehicular interior material disclosed by Ohno, from the stand-point of having a breakable seem for an air bag ([Col. 3: li 6-12] of Totani).
Regarding Claim 2:  Ohno in view of Totani discloses that the vehicular interior material further comprises a recess ("concave groove", ref. #14a) in the garnish layer so as to correspond to a weld line ("breakable seam", ref. #14) occurring at the skin layer (figure 3 and [Col. 4: li. 16-24] of Totani).  However, fails to disclose that the recess is --a square recess--.  It would have been obvious to have the recess be square, since such a modification would have involved a mere change in the shape of the recess.  A change in shape is generally recognized as being within the level of ordinary skill in the art.  See MPEP §2144.04(IV)(B).
Regarding Claim 3:  Ohno in view of Totani discloses that the garnish layer has a slit portion formed in at least a portion of the rear surface thereof (figures 2, 3, [Col. 3: li. 6-11], and [Col. 4: li. 16-25] of Totani).
Regarding Claim 4:  Ohno in view of Totani discloses that the slit portion has a depth and can extend from a rear surface of the garnish layer into said garnish layer (figure 2 and [Col. 4: li. 20-25] of Totani), and that the depth of the cut can extend up to the entire thickness of the barrier layer (ref. #17c) (figure 3 and [Col. 4: li. 20-25] of Totani), but does explicitly recite that it has --a depth of 0.1 - 0.2 mm--.  However, it would have been obvious to have changed the depth of the slit to be from 0.1 to 0.2 mm, since such a modification would have involved a mere change in the size (depth) of the slit.  A change in size is generally recognized as being within the level of ordinary skill in the art.  See MPEP §2144.04(IV)(A).
Regarding Claim 7:  Ohno teaches that the skin layer is injected through a gate positioned at a rear surface of the skin layer, such that the skin layer surrounds a side wall of the garnish layer (figures 2, 4, 6 to 9, [0031], and [0039] of Ohno).

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Ohno et al. (US 2019/0270415 A1) in view of Totani et al. (US 5,779,262 A) as applied to claim 1 above, and further in view of Ishitoya et al. (US 5,804,292 A).
Ohno in view of Totani is relied upon as described above.
Regarding Claim 5:  Ohno in view of Totani discloses the claimed vehicular interior material, but fails to disclose that --the skin layer is made of polymethyl methacrylate (PMMA), polyamide (PA), or a combination thereof--.
Ishitoya discloses a vehicular interior material comprising a skin layer, the skin layer comprising a material of a polyamide resin ([Col. 1: li. 5-7], [Col. 3: li. 28-45], and [Col. 7: li. 29-35] of Ishitoya).
It would have been obvious to one of ordinary skill in the art at the time of the invention to have incorporated the polyamide resin of Ishitoya as the material of the skin layer of the vehicular interior material disclosed by Ohno in view of Totani in order to have --the skin layer be made of polyamide (PA)--.  One of ordinary skill in the art would have been motivated to have incorporated the polyamide resin of Ishitoya as the material of the skin layer of the vehicular interior material disclosed by Ohno in view of Totani, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use.  See MPEP §2144.07.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Donald M Flores, Jr. whose telephone number is (571) 270-1466.  The examiner can normally be reached 7:30 to 17:00 M-F; Alternate Fridays off.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frank Vineis can be reached on (571) 270-1547.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center.  Unpublished application information in Patent Center is available to registered users.  To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov.  Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format.  For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/David Sample/Primary Examiner, Art Unit 1784                                                                                                                                                                                                        



/D.M.F./
Donald M. Flores, Jr.Examiner, Art Unit 1781